      Case 3:08-cv-50164      Document 6       Filed 08/14/2008    Page 1 of 1

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 3.2.1
                               Western Division

Frank W. Bechtel Jr.
                                 Plaintiff,
v.                                                   Case No.: 3:08−cv−50164
                                                     Honorable Frederick J. Kapala
Illinois Tool Works Inc
                                 Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 14, 2008:


       MINUTE entry before the Honorable P. Michael Mahoney: Status hearing set for
9/3/2008 at 01:30 PM. Plaintiff is directed to notify any party filing an appearance
subsequent to the entry of this order, of the status hearing. Mailed notice(glg, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
